TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-98-00081-CV





Owens Corning/Holly B. Nichols, Executrix for the Estate of Benjamin Baker


and Ruth Baker, Appellants



v.



Holly B. Nichols, Executrix for the Estate of Benjamin Baker


and Ruth Baker/Owens-Corning, Appellees






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT


NO. 95-02478, HONORABLE F. SCOTT McCOWN, JUDGE PRESIDING






	The parties have filed a joint motion requesting that this Court vacate the trial
court's judgment and dismiss the case pursuant to a settlement agreement which has resolved all
claims between the parties.  The motion is granted, the judgment is vacated and the case is
dismissed.  See Tex. R. App. P. 42.1(a)(1).



					                                                                        

					Mack Kidd, Justice

Before Chief Justice Aboussie, Justices Kidd and Powers*

Trial Court Judgment Vacated and Case Dismissed

Filed:  April 1, 1999

Do Not Publish

* 	Before John E. Powers, Senior Justice (retired), Third Court of Appeals, sitting by
assignment.  See Tex. Gov't Code Ann. § 74.003(b) (West 1998).